Cole, J.
On the trial it appeared that the notice and affidavit of the injury to the colt was served by reading the originals and by delivering to the defendant’s agent true copies of the same. The court instructed the jury that *335such service was proper and sufficient to entitle the plaintiff to recover double the value of the property injured, under the provisions of section 6, chapter 169 of the Laws of 1862. We have held to the contrary. See McNaught v. The C. & N. W. Ry. Co., 30 Iowa, 336. The jury found double the value of the colt, and judgment was rendered thereon for the plaintiff. If the plaintiff now elects to do so, he may have judgment for the amount of one-half of the judgment below upon paying the costs of the appeal; otherwise the judgment in whole will be
Reversed.